EXHIBIT 10.1

 

COMMON STOCK

PURCHASE AGREEMENT

 

This Common Stock Purchase Agreement (this “Agreement”) is made and entered into
effective as of the 23rd day of August, 2019 (the “Effective Date”) by and
between TransBiotec, a Delaware corporation (the “Company”), and Charles
Bennington, an individual (the “Purchaser”). The Company and Purchaser shall
each be referred to as a “Party” and collectively as the “Parties.”

 

RECITALS

 

WHEREAS, as of the Effective Date, the Company owes the Purchaser $595,000 in
accrued salary (the “Salary”);

 

WHEREAS, the Company and the Purchaser desire to have the outstanding Salary
owed to Purchaser by the Company converted to shares of the Company’s Common
Stock pursuant to the terms of this Agreement.

 

NOW, THEREFORE, the Parties hereby agree as follows:

 

AGREEMENT

 

1. PURCHASE OF SECURITIES:

 

On the Closing Date (as hereinafter defined), subject to the terms and
conditions set forth in this Agreement, the Purchaser hereby agrees to purchase,
and the Company hereby agrees to sell, Fourteen Million (14,000,000) shares of
the Company’s Common Stock (the “Shares”) at a per-share purchase price of
$0.0425 per share, for a total purchase price of $595,000 (the “Purchase
Price”). The Purchase Price will be paid by the Purchaser to the Company through
a Notice of Accrued Salary Satisfaction in the form attached hereto as Exhibit
A, evidencing the satisfaction of the Salary in an amount equal to the Purchase
Price as payment of the Purchase Price.

 

2. CLOSING AND DELIVERY:

 

a) Upon the terms and subject to the conditions set forth herein, the
consummation of the purchase and sale of the Shares (the “Closing”) shall be
held simultaneous with the execution of this Agreement, or at such other time
mutually agreed upon between the constituent Parties (the “Closing Date”). The
Closing shall take place at the offices of counsel for the Company set forth in
Section 6 hereof, or by the exchange of documents and instruments by mail,
courier, facsimile and wire transfer to the extent mutually acceptable to the
Parties hereto.

 



 Page 1 of 8

  



 

b) At the Closing:

 

(i) The Company and the Purchaser shall execute this Agreement, which shall
serve as evidence of ownership of the Shares, free from restrictions on transfer
except as set forth in this Agreement. Subsequent to the Closing, at a time
chosen by the Company in its sole discretion, the Company will issue a stock
certificate to the Purchaser to evidence the Shares.

 

(ii) The Purchaser shall deliver to the Company the Purchase Price through the
delivery of the signed Notice of Accrued Salary Satisfaction.

 

3. REPRESENTATIONS, WARRANTIES AND AGREEMENTS BY PURCHASER: The Purchaser hereby
represents, warrants and agrees as follows:

 

a) Purchase for Own Account. Purchaser represents that he is acquiring the
Shares solely for his own account and beneficial interest for investment and not
for sale or with a view to distribution of the Shares or any part thereof, has
no present intention of selling (in connection with a distribution or
otherwise), granting any participation in, or otherwise distributing the same,
and does not presently have reason to anticipate a change in such intention.

 

b) Ability to Bear Economic Risk. Purchaser acknowledges that an investment in
the Shares involves a high degree of risk, and represents that he is able,
without materially impairing his financial condition, to hold the Shares for an
indefinite period of time and to suffer a complete loss of his investment.

 

c) Access to Information. The Purchaser acknowledges that the Purchaser has been
furnished with such financial and other information concerning the Company, the
directors and officers of the Company, and the business and proposed business of
the Company as the Purchaser considers necessary in connection with the
Purchaser’s investment in the Shares. As a result, the Purchaser is thoroughly
familiar with the proposed business, operations, properties and financial
condition of the Company and has discussed with officers of the Company any
questions the Purchaser may have had with respect thereto. The Purchaser
understands:

 

(i) The risks involved in this investment, including the speculative nature of
the investment;

 

(ii) The financial hazards involved in this investment, including the risk of
losing the Purchaser’s entire investment;

 

(iii) The lack of liquidity and restrictions on transfers of the Shares; and

 

(iv) The tax consequences of this investment.

 

The Purchaser has consulted with the Purchaser’s own legal, accounting, tax,
investment and other advisers with respect to the tax treatment of an investment
by the Purchaser in the Shares and the merits and risks of an investment in the
Shares.

 



 Page 2 of 8

  



 

d) Shares Part of Private Placement. The Purchaser has been advised that the
Shares have not been registered under the Securities Act of 1933, as amended
(the “Act”), or qualified under the securities law of any state, on the ground,
among others, that no distribution or public offering of the Shares is to be
effected and the Shares will be issued by the Company in connection with a
transaction that does not involve any public offering within the meaning of
section 4(a)(2) of the Act and/or Regulation D as promulgated by the Securities
and Exchange Commission under the Act, and under any applicable state blue sky
authority. The Purchaser understands that the Company is relying in part on the
Purchaser’s representations as set forth herein for purposes of claiming such
exemptions and that the basis for such exemptions may not be present if,
notwithstanding the Purchaser’s representations, the Purchaser has in mind
merely acquiring the Shares for resale on the occurrence or nonoccurrence of
some predetermined event. The Purchaser has no such intention.

 

e) Further Limitations on Disposition. Purchaser further acknowledges that the
Shares are restricted securities under Rule 144 of the Act, and, therefore, if
the Company, in its sole discretion, chooses to issue any certificates
reflecting the ownership interest in the Shares, those certificates will contain
a restrictive legend substantially similar to the following:

 



 

THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “ACT”). THEY MAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED OR
HYPOTHECATED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT AS TO THE
SECURITIES UNDER THE ACT OR AN OPINION OF COUNSEL SATISFACTORY TO THE COMPANY
THAT SUCH REGISTRATION IS NOT REQUIRED.

 



  

Without in any way limiting the representations set forth above, Purchaser
further agrees not to make any disposition of all or any portion of the Shares
unless and until:

 

(i) There is then in effect a Registration Statement under the Act covering such
proposed disposition and such disposition is made in accordance with such
Registration Statement; or

 

(ii) Purchaser shall have obtained the consent of the Company and notified the
Company of the proposed disposition and shall have furnished the Company with a
detailed statement of the circumstances surrounding the proposed disposition,
and if reasonably requested by the Company, Purchaser shall have furnished the
Company with an opinion of counsel, reasonably satisfactory to the Company, that
such disposition will not require registration under the Act or any applicable
state securities laws.

 



 Page 3 of 8

  



 

Notwithstanding the provisions of subparagraphs (i) and (ii) above, no such
registration statement or opinion of counsel shall be necessary for a transfer
by such Purchaser to a partner (or retired partner) of Purchaser, or transfers
by gift, will or intestate succession to any spouse or lineal descendants or
ancestors, if all transferees agree in writing to be subject to the terms hereof
to the same extent as if they were Purchasers hereunder as long as the consent
of the Company is obtained.

 

f) Sophisticated Investor Status. The Purchaser is a sophisticated investor.

 

g) No Backup Withholding. The Social Security Number or taxpayer identification
shown in this Agreement is correct, and the Purchaser is not subject to backup
withholding because (i) the Purchaser has not been notified that he or she is
subject to backup withholding as a result of a failure to report all interest
and dividends or (ii) the Internal Revenue Service has notified the Purchaser
that he or she is no longer subject to backup withholding.

 

4. REPRESENTATIONS, WARRANTIES AND AGREEMENTS BY COMPANY: The Company hereby
represents, warrants and agrees as follows:

 

a) Authority of Company. The Company has all requisite authority to execute and
deliver this Agreement and to carry out and perform its obligations under the
terms of this Agreement.

 

b) Authorization. All actions on the part of the Company necessary for the
authorization, execution, delivery and performance of this Agreement by the
Company and the performance of the Company’s obligations hereunder has been
taken or will be taken prior to the issuance of the Shares. This Agreement, when
executed and delivered by the Company, shall constitute valid and binding
obligations of the Company enforceable in accordance with their terms, subject
to laws of general application relating to bankruptcy, insolvency, the relief of
debtors and, with respect to rights to indemnity, subject to federal and state
securities laws. The issuance of the Shares will be validly issued, fully paid
and nonassessable, will not violate any preemptive rights, rights of first
refusal, or any other rights granted by the Company, and will be issued in
compliance with all applicable federal and state securities laws, and will be
free of any liens or encumbrances, other than any liens or encumbrances created
by or imposed upon the Purchaser through no action of the Company; provided,
however, that the Shares may be subject to restrictions on transfer under state
and/or federal securities laws as set forth herein or as otherwise required by
such laws at the time the transfer is proposed.

 

c) Governmental Consents. All consents, approvals, orders, or authorizations of,
or registrations, qualifications, designations, declarations, or filings with,
any governmental authority required on the part of the Company in connection
with the valid execution and delivery of this Agreement, the offer, sale or
issuance of the Shares, or the consummation of any other transaction
contemplated hereby shall have been obtained, except for notices required or
permitted to be filed with certain state and federal securities commissions,
which notices will be filed on a timely basis.

 



 Page 4 of 8

  



 

5. INDEMNIFICATION: The Purchaser hereby agrees to indemnify and defend the
Company and its officers and directors and hold them harmless from and against
any and all liability, damage, cost or expense incurred on account of or arising
out of:

 

(a) Any breach of or inaccuracy in the Purchaser’s representations, warranties
or agreements herein;

 

(b) Any disposition of any Shares contrary to any of the Purchaser’s
representations, warranties or agreements herein;

 

(c) Any action, suit or proceeding based on (i) a claim that any of said
representations, warranties or agreements were inaccurate or misleading or
otherwise cause for obtaining damages or redress from the Company or any
director or officer of the Company under the Act, or (ii) any disposition of any
Shares.

 

6. MISCELLANEOUS:

 

a) Binding Agreement. The terms and conditions of this Agreement shall inure to
the benefit of and be binding upon the respective successors and assigns of the
Parties. Nothing in this Agreement, expressed or implied, is intended to confer
upon any third party any rights, remedies, obligations, or liabilities under or
by reason of this Agreement, except as expressly provided in this Agreement.

 

b) Governing Law; Venue. This Agreement shall be governed by and construed under
the laws of the State of California as applied to agreements among California
residents, made and to be performed entirely within the State of California. The
Parties agree that any action brought to enforce the terms of this Agreement
will be brought in the appropriate federal or state court having jurisdiction
over Orange County, California, United States of America.

 

c) Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.

 

d) Titles and Subtitles. The titles and subtitles used in this Agreement are
used for convenience only and are not to be considered in construing or
interpreting this Agreement.

 

e) Notices. All notices required or permitted hereunder shall be in writing and
shall be deemed effectively given: (a) upon personal delivery to the Party to be
notified, (b) when sent by confirmed facsimile if sent during normal business
hours of the recipient, if not, then on the next business day, or (c) one (1)
day after deposit with a nationally recognized overnight courier, specifying
next day delivery, with written verification of receipt. All communications
shall be sent as follows:

 



 Page 5 of 8

  



 



 

If to the Company:

TransBiotec, Inc.

400 N. Tustin Ave., Suite 225

Santa Ana, CA 92705

Attn. Chief Executive Officer

Facsimile (___) _____________

 

 

 

 

with a copy to:

Law Offices of Craig V. Butler

300 Spectrum Center Drive, Suite 300

Irvine, CA 92618

Attn: Craig V. Butler, Esq.

Facsimile (949) 209-2545

 

 

 

 

If to Purchaser:

Charles Bennington

400 N. Tustin Ave., Suite 225

Santa Ana, CA 92705

Facsimile (___) ___________



  

or at such other address as the Company or Purchaser may designate by ten (10)
days advance written notice to the other Party hereto.

 

f) Modification; Waiver. No modification or waiver of any provision of this
Agreement or consent to departure therefrom shall be effective unless in writing
and approved by the Company and the Purchaser.

 

g) Entire Agreement; Successors. This Agreement and the Exhibits hereto
constitute the full and entire understanding and agreement between the Parties
with regard to the subjects hereof and no Party shall be liable or bound to the
other Party in any manner by any representations, warranties, covenants and
agreements except as specifically set forth herein. The representations,
warranties and agreements contained in this Agreement shall be binding on the
Purchaser’s successors, assigns, heirs and legal representatives and shall inure
to the benefit of the respective successors and assigns of the Company and its
directors and officers.

 

h) Expenses. Each Party shall pay their own expenses in connection with this
Agreement. In addition, should either Party commence any action, suit or
proceeding to enforce this Agreement or any term or provision hereof, then in
addition to any other damages or awards that may be granted to the prevailing
Party, the prevailing Party shall be entitled to have and recover from the other
Party such prevailing Party’s reasonable attorneys’ fees and costs incurred in
connection therewith.

 

i) Currency. All currency is expressed in U.S. dollars.

 



 Page 6 of 8

  



 

IN WITNESS WHEREOF, the Parties have executed this Common Stock Purchase
Agreement as of the date first written above.

 

“Company”

 

“Purchaser”

 

 

 

 

 

TransBiotec,

 

Charles Bennington,

 

a Delaware corporation

 

an individual

 

 

 

 

 

 

 

 

By: Nick Noceti

 

Charles Bennington

 

Its: Chief Financial Officer

 

 

 



 Page 7 of 8

  



 

Exhibit A

 

Notice of Accrued Salary Satisfaction

 



 

Exhibit A


  



 

Notice of Accrued Salary Satisfaction

 

Pursuant to the terms of that certain Common Stock Purchase Agreement (the
“Agreement”) by and between Charles Bennington, an individual (the “Purchaser”),
and TransBiotec, Inc., a Delaware corporation (the “Company”) dated June 20,
2019, the Purchaser is irrevocably electing to convert $595,000 of accrued
salary owed to the Purchaser as of the Effective Date (the “Salary”), into
14,000,000 shares of Common Stock of the Company (the “Shares”) according to the
conditions set forth in the Agreement.

 

If shares are to be issued in the name of a person other than the Purchaser, the
Purchaser will pay all transfer and other taxes and charges payable with respect
thereto.

 

The Purchaser acknowledges and agrees that upon receipt of the Shares the amount
used by the Purchaser to pay the Purchase Price will no longer be due and owing
to the undersigned.

 

Date of Conversion: ________________________________________________

 

Applicable Price per Share:
$0.0425/share                                                                          
 

 

Charles Bennington

 

Signature: _______________________________________________________

[Print Name of Holder and Title of Signer]

 

Address: ________________________________________________________

 

                 ________________________________________________________

 

SSN or EIN: ______________________________________________________

 

Shares are to be registered in the following name:

 

Name: __________________________________________________________

Address: ________________________________________________________

Tel: ____________________________________________________________

Fax: ____________________________________________________________

SSN or EIN: ______________________________________________________

 

 



Exhibit A

